      Case 1:16-cv-10095-PBS Document 266 Filed 06/02/20 Page 1 of 6



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

___________________________________
                                   )
JUAN CARLOS MONTOYA,               )
on behalf of himself and           )
all others similarly situated,     )
                                   )
                    Plaintiff,     )
                                   )
v.                                 )               Civil Action
                                   )               No. 16-10095-PBS
CRST EXPEDITED, INC. and           )
CRST INTERNATIONAL, INC.,          )
                                   )
                    Defendants.    )
___________________________________)

                         MEMORANDUM AND ORDER

                             June 2, 2020

Saris, D.J.

                             INTRODUCTION

     In this long-running case, Montoya has moved for a

preliminary injunction relating to Defendants’ debt collection

practices and their enforcement of non-competition provisions in

class members’ contracts.

     The Court assumes familiarity with its September 6, 2019

summary judgment decision, Montoya v. CRST Expedited, Inc., 404

F. Supp. 3d 364 (D. Mass. 2019), and does not repeat the factual

or procedural history here except as necessary. After hearing,

the Court ALLOWS IN PART, DENIES IN PART, and RESERVES IN PART

the motion for preliminary injunction [Dkt. 225].



                                    1
      Case 1:16-cv-10095-PBS Document 266 Filed 06/02/20 Page 2 of 6



                            LEGAL STANDARD

     “To secure a preliminary injunction, a plaintiff must show:

‘(1) a substantial likelihood of success on the merits, (2) a

significant risk of irreparable harm if the injunction is

withheld, (3) a favorable balance of hardships, and (4) a fit

(or lack of friction) between the injunction and the public

interest.’” NuVasive, Inc. v. Day, 954 F.3d 439, 443 (1st Cir.

2020) (quoting Nieves-Márquez v. Puerto Rico, 353 F.3d 108, 120

(1st Cir. 2003)). The first factor, likelihood of success,

“weighs most heavily in the preliminary injunction analysis.”

CVS Pharmacy, Inc. v. Lavin, 951 F.3d 50, 55 (1st Cir. 2020).

                                ANALYSIS

     Montoya seeks four preliminary injunctions in this motion,

namely to preclude CRST from: (1) attempting to recover a

“training fee” from drivers in excess of the amount that CRST

actually paid for trucking driving school tuition; (2) seeking

to enforce the non-competition provisions in drivers’ contracts

after the drivers have paid back to CRST at least the amount

that CRST actually paid for tuition; (3) seeking to enforce the

non-competition provisions in drivers’ contracts past the ten-

month term of the contracts; and (4) charging or threatening to

charge 18% interest as part of CRST’s debt collection practices.

Dkt. 225 at 1-2.




                                    2
      Case 1:16-cv-10095-PBS Document 266 Filed 06/02/20 Page 3 of 6



     As to the first two injunctions, Montoya has shown a

likelihood of success on the merits based on this Court’s

summary judgment opinion. There, this Court concluded that

“[l]eaving drivers with the impression that [CRST] loaned them

$6,500 for the cost of driver training school, when in fact the

cost was thousands of dollars lower, is a deceptive practice in

violation of Iowa’s consumer frauds act.” Montoya v. CRST

Expedited, Inc., 404 F. Supp. 3d 364, 399 (D. Mass. 2019).

Montoya is likely to succeed in proving that the cost of tuition

paid by CRST for Phase 1 training was, at a maximum, $2,500 per

student, and that CRST is not permitted to recover a “training

fee” from drivers that exceeds the actual cost of tuition. See

id. at 398 n.16.

     The remaining preliminary injunction factors also favor

Montoya. Montoya has shown that class members will suffer

irreparable harm absent an injunction pending trial. Affidavits

by former drivers discuss how their tuition debt has negatively

affected their credit scores and ability to secure loans and how

CRST’s enforcement of the non-competition clause pending

repayment of the debt has prevented them from obtaining

employment. These harms to class members are immediate and

ongoing and carry particular weight during the present period of

national economic strain.




                                    3
      Case 1:16-cv-10095-PBS Document 266 Filed 06/02/20 Page 4 of 6



     These harms to class members outweigh the harms that would

be suffered by CRST. While the requested injunction would limit

CRST’s ability to recover certain debts pending trial, CRST may

still recover actual tuition costs. And if CRST ultimately

prevails at trial, they may resume debt collection in full. As a

large international corporation, CRST is unlikely to suffer

significant lasting harm from this narrowly tailored limitation

on their debt collection efforts.

     Finally, it is in the public interest to enforce consumer

protection laws and prevent unlawful debt collection practices.

Given Montoya’s strong likelihood of success on the merits, an

injunction is likely to further those interests. Furthermore, to

the extent CRST’s debt collection practices hinder class

members’ efforts to obtain alternate employment within the

industry, the public has a strong interest in facilitating the

full employment of trained truck drivers during the present

public health crisis. Thus, all four factors weigh in favor of

Montoya’s first two requested injunctions regarding drivers’

“training fee” debt.

     As to the third proposed injunction, the Court was not

presented with argument or evidence at the summary judgment

stage regarding CRST’s alleged practice of enforcing the non-

competition provision past class members’ 10-month contract

term. The Court will not entertain this new claim at such a late


                                    4
      Case 1:16-cv-10095-PBS Document 266 Filed 06/02/20 Page 5 of 6



stage of litigation. The motion for preliminary injunction is

DENIED as to the practice of enforcing non-competition

provisions past class members’ contract terms, without prejudice

to being brought in separate litigation.

     As to the fourth proposed injunction, the Court held at

summary judgment that Montoya “appear[ed] to have met each

element of his usury claim” where it was uncontested that “CRST

charged Montoya a usurious interest rate of 18%” in a debt

collection letter it sent to him. Montoya, 404 F. Supp. 3d at

403. Nonetheless, the requested relief may be moot. Defendants

represented at hearing that they no longer include the 18%

interest rate in debt collection letters. The Court reserves

ruling on the fourth injunction pending submission of an

affidavit to that effect. Defendants shall submit an affidavit

on or before Friday, June 5, 2020 on whether drivers’ contracts

or debt collection letters sent to drivers currently reference

an 18% interest rate.

                                  ORDER

     The Court ALLOWS IN PART, DENIES IN PART, and RESERVES IN

PART the motion for preliminary injunction [Dkt. 225]. The

Courts reserves ruling on the injunction related to Montoya’s

usury claim pending further submission by Defendants. The Court

denies without prejudice Montoya’s request for an injunction

that would preclude CRST from enforcing non-compete provisions


                                    5
      Case 1:16-cv-10095-PBS Document 266 Filed 06/02/20 Page 6 of 6



past drivers’ 10-month contract term. The two remaining

injunctions are granted under the following terms:

                        PRELIMINARY INJUNCTION

     Pending trial in this matter, CRST is enjoined from seeking

to recover from class members as a “training fee” any amount in

excess of the amount that CRST actually paid for trucking

driving school tuition and in no case in excess of $2,500. CRST

is enjoined from enforcing the non-competition provision in

drivers’ contracts based on a driver’s failure to repay any

portion of the “training fee” in excess of the amount that CRST

actually paid for tuition.



SO ORDERED.



                             /s/ Patti B. Saris                        .
                            PATTI B. SARIS
                            U.S. District Judge.




                                    6
